UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-49752 LEGEND OIL AND GAS, LTD. (Formerly SIN Holdings, Inc.) (Exact name of small business issuer in its charter) Colorado 84-1570556 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 601 Union Street, Suite 4500 Seattle, WA (Address of principal executive offices) (Zip Code) 206-838-9735 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Not Applicable T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act) Yeso No T As of May 9, 2011, the registrant had 62,910,000 shares of its common stock, par value $0.001 per share, issued and outstanding. 1 LEGEND OIL AND GAS, LTD. (formerly SIN Holdings, Inc.) INDEX to Quarterly Report on Form 10-Q for the Quarter Ended March 31, 2011 Page CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 4 Consolidated Balance Sheets at March 31, 2011 (unaudited) and December 31, 2010 4 Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) 5 Consolidated Statements of Stockholder's Equityfor the three months ended March 31, 2011 and 2010 (unaudited) 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 7 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and Reserved.) 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24 EXHIBITS 2 Unless otherwise indicated or the context otherwise requires, all references in this Quarterly Report on Form 10-Qto “we,” “us,” “our,” and the “Company” are to Legend Oil and Gas, Ltd., a Colorado corporation. CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS We desire to take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. This Quarterly Report on Form 10-Q (“Report”) contains a number of forward-looking statements that reflect management’s current views and expectations with respect to our business, strategies, future results and events, and financial performance. All statements made in this Report other than statements of historical fact, including statements that address operating performance, the economy, events or developments that management expects or anticipates will or may occur in the future, including statements related to revenues, profitability, adequacy of funds from operations, and cash flows and financing are forward-looking statements. In particular, the words such as “believe,” “expect,” “intend,” “anticipate,” “estimate,” “may,” “will,” “can,” “plan,” “predict,” “could,” “future,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements and their absence does not mean that the statement is not forward-looking. Readers should not place undue reliance on these forward-looking statements, which are based on management’s current expectations and projections about future events, are not guarantees of future performance, are subject to risks, uncertainties and assumptions and apply only as of the date of this Report. Our actual results, performance or achievements could differ materially from historical results as well as the results expressed in, anticipated or implied by these forward-looking statements. For a more detailed discussion of some of the factors that may affect our business, results and prospects, see our Annual Report on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission on March 31, 2011, as well as various disclosures made by us in this Report and in our other reports we file with the Securities and Exchange Commission, including our periodic reports on Form 10-Q and current reports on Form 8-K. Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 3 PART I – FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS LEGEND OIL AND GAS LTD. (Formerly SIN Holdings, Inc. ) CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Other assets Total current assets Oil and gas properties - full cost method of accoutting Proven properties Unproven properties - Total oil and gas properties Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accounts payable - related party Total current liabilities Commitments and contingencies - - Stockholders' equity Preferred stock, $0.001 par value, 100,000,00 shares authorized; issued and oustanding: nil - - Common stock, $0.001 par value;400,000,000 share authorized; issued and outstanding: 62,660,000 and 62,360,000 respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ (The accompanying notes are an integral part of the consolidated financial statements) 4 LEGEND OIL AND GAS LTD. (Formerly SIN Holdings, Inc.) CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Three Months Ended March 31, March 31, REVENUE $ $
